Citation Nr: 1505984	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to a higher (compensable) initial rating (or evaluation) for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1989 to December 1994, from March 1996 to July 1996, and from August 2004 to December 2005.  He also had service in the Army National Guard.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a May 2014 decision of the Appeals Management Center (AMC) in Washington, DC.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the "Virtual VA" system.  

In a May 2014 decision, the Board remanded the issue of service connection for a sinus/allergy disability.  In an October 2014 rating decision, the RO fully granted service connection for sinusitis with allergic rhinitis; therefore, that issue is not in appellate status, and is not before the Board.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for obstructive sleep apnea and appeal for an initial compensable rating for service-connected hypertension.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for Obstructive Sleep Apnea

In the May 2014 decision, the Board requested VA medical opinions as to the claimed obstructive sleep apnea.  Specifically, the VA examiner was asked to determine whether the Veteran's obstructive sleep apnea clearly and unmistakably existed prior to service and, if so, whether the preexisting obstructive sleep apnea was clearly and unmistakably not aggravated by the Veteran's military service.

In July 2014, the VA examiner opined that it is less likely than not that the obstructive sleep apnea is due to, or the result of, the Veteran's service duty.  The specific opinions requested by the Board were not provided.  Significantly, the VA examiner did not use the appropriate standard - clear and unmistakable evidence - and did not opine as to whether the obstructive sleep apnea, which was not noted at entrance into service, clearly and unmistakably both 1) preexisted service and 
2) was not aggravated by service.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  For these reasons, the issue of service connection for obstructive sleep apnea must again be remanded for compliance with the May 2014 Board Remand and to obtain an adequate medical opinion regarding the Veteran's obstructive sleep apnea.


Initial Compensable Rating for Hypertension

Pursuant to the May 2014 Board decision, which granted service connection for hypertension, the RO implemented the grant of service connection for hypertension in a May 2014 rating decision, assigning a noncompensable (zero percent) initial rating for the service-connected hypertension.  In a statement received by VA in August 2014, via VA Form 21-0958, the Veteran indicated that he disagreed with the initial noncompensable rating for the service-connected hypertension, and contended that a minimum 20 percent rating is warranted.  

The appeal for a higher (compensable) initial rating for service-connected hypertension needs to be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a Statement of the Case as to the issue of an initial compensable disability rating for service-connected hypertension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Request that an appropriate medical professional (other than the July 2014 VA examiner) review the claims file and provide medical opinions regarding the claimed obstructive sleep apnea.  A physician is preferred but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's obstructive sleep apnea clearly and unmistakably exist prior to entrance into service in August 1989, March 1996, or August 2004?  The VA examiner should comment on the Veteran's report of a 1999 diagnosis of obstructive sleep apnea.

b) If it is the examiner's opinion that obstructive sleep apnea preexisted service, was the Veteran's pre-existing obstructive sleep apnea clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?  The VA examiner should comment on the Veteran's and his former spouse's reports of worsening obstructive sleep apnea symptoms in service and after returning from active service in Iraq.

In rendering the opinions requested in paragraphs a) and b), the VA examiner should use the explicit standard - clearly  and unmistakably - to determine whether the obstructive sleep apnea preexisted service and was not aggravated by service.

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

c) If the examiner concludes that it is not clear and unmistakable that the Veteran's obstructive sleep apnea pre-existed service in August 1989, March 1996, or August 2004, OR it is not clear and unmistakable that the preexisting obstructive sleep apnea was not permanently worsened by service beyond the natural progression, the examiner should then provide the following opinion:

Is it at likely as not (a 50 percent probability or greater) that any current obstructive sleep apnea is directly related to service, that is, did obstructive sleep apnea begin during service?  In offering this opinion, the examiner should note and discuss the complaints and symptoms noted during service, including intermittently waking up during the night, snoring, and later reports of cessation of breathing. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

3. After completion of the above and compliance with the requested actions has been ensured, the claim of service connection for obstructive sleep apnea should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



